DETAILED ACTION

AIA  - Reissue
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,439,477 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the 
claims under consideration in this reissue appli-cation.


Preliminary Amendment - Improper
	Applicant’s preliminary amendment, filed March 20, 2020, has been  received.  However, the amendment does not comply with 37 CFR 1.173(b)(2).  The text of canceled claims 1-15 should not be presented.  Instead, claims 1-15 should simply be indicated as canceled.  Applicant should correct this oversight with the next communication.
	In the interest of special dispatch, the examiner has considered the preliminary amendment.  Accordingly, claims 1-15 are considered to be canceled and claims 16-34 are newly presented.

Reissue Declaration
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current 
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  
The error statement does not identify a patented claimsthat contains an error.  Applicant has identified newly filed claims and what they contain.  Applicant must identify a patented claim and indicate what in that claim is an error.  
Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  Specific changes or amendments to the claims must be identified.  The statement of what the remaining claims contain need not identify specific limitations, but rather may provide a general identification, such as “Claims 3-5 did not provide for any of the tracking mechanisms of claims 6-12, nor did they provide an attachment mechanism such as those in claims 1-2 and 9-16."  Note that in identifying an error, it is sufficient to identify a single word, phrase, or expression in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.  See MPEP § 1414(II)(A-C).
A replacement reissue oath/declaration should be submitted with the noted defect(s) in the reissue oath/declaration.  
For applications filed on or after September 16, 2012, if additional defects or errors are corrected in the reissue after the filing of the reissue oath or declaration, a supplemental reissue oath or declaration is not required.  However, where all errors previously identified in the reissue oath/declaration are no longer being relied upon as the basis for reissue, the applicant must explicitly identify on the record an error being 
See 37 CFR 1.175 and MPEP § 1414.

Claim Rejections - 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original 
(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS.  No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

Claims 16-34 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Recapture
Claims 16-34 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for Newly filed claims 16-19, 21-29 and 31-34 omit the recitation of “a plurality of guide members” and “wherein the plurality of guide members direct the tension member along a panel of the article to the at least one entry aperture and wherein the tension members overlaps itself along the panel.”  New filed claims 20 and 30 omit the recitation of “wherein the plurality of guide members direct the tension member along a panel of the article to the at least one entry aperture and wherein the tension members overlaps itself along the panel.”  
During the prosecution of the application serial no. 14/166,799, in an amendment filed February 1, 2016, applicant added the ‘wherein’ limitation to claim 1 (as rewritten to include the limitations recited in claim 5, which was indicated as allowable) specifically to overcome an indicated rejection of claims 1 over Dubberke (U.S. Patent No. 6,502,286) (see page 10 of a response filed on 2/1/16 in 14/166,799).   The examiner responded by issuing a Notice of Allowance on May 12, 2016.    
MPEP 1412.02 states: The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art.  MPEP 1412.02 also states:
With respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) Greenliant Systems, Inc. v. Xicor, LLC, 692 F.3d 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  As pointed out by the court, “[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.” Id.  
  
As these limitations are not present in claims 16-34 in the instant reissue application, this constitutes an improper recapture of broadened claimed subject matter.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

 
Claim Rejections - 35 USC § 251
Original Patent
     The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, 

     MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

     Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification'  ”. Id. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Id. at 1360.
Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, in the instant reissue application, there is no disclosure of a “winding mechanism.”  Applicant may consider the “spiral-wound torsion spring” disclosed at col. 13, lines 4-5 to be the “winding mechanism.”  However, the disclosure at col. 12, line 56 to col. 13, line 23 (where applicant points to as support for the recitations in claims 16-34) does not disclose that the “spiral-wound torsion spring” is “operably coupled to the spool.  There is no “spool” disclosed with respect to this embodiment; only a post 2402.  There is also no disclosure of how the “winding mechanism” is “configured to effect automatic rotation of the spool in a tightening direction.”  In other words, col. 13, lines 4-7 says that “post 2402 of plate 1004 may be configured and arranged as a rotary dial having a clock spring or spiral-wound torsion spring so that tension member 1010 may be automatically wound to groove 1024 formed by plate 1004” without any actual disclosure of how the spring is attached to the other elements of the device or how it performs its winding of the tension member 1010 to the groove.  Furthermore, claims 18 and 28 recite that the “spool” is a “rotary dial” while the disclosure says that the “post 2402 may be configures as a rotary dial.”       
     Therefore, claims 16-34, a “winding mechanism” do not satisfy the “original patent” requirement.

     Claims 16-34 are rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodman et al. (U.S. Patent Application Publication No. 2011/0266384) in view of Whang (U.S. Patent Application Publication No. 2010/0218349).
In regard to claims 16-18, 21-28 and 31-34, Goodman et al. teach a lacing system 100 with a reel 204 that includes a base member 214 with a housing 220 and a mounting flange 222 (see Figs. 2-4).  Figure 1 shows that the reel 204 is coupleable with the article.  Goodman et al. also teach a rotary spool member 216 that is rotatable about an axis 228 and a lace 206 can be secured to spool member 216 such that when the spool member 216 rotates in a tightening direction (arrow A) the lace 206 is drawn into the housing 220 and is wound around the channel 230 formed in the spool member 216 (see para. 0051 and Fig. 2).  Similarly, when the spool member 216 rotates in a loosening direction (arrow B) the lace 206 unwinds from the channel 230 (see para. 0051 and Fig. 2).  The spool member 216 includes spool teeth 232 that mate with knob teeth 234 on knob member 218 such that rotation of knob member 218 in the tightening direction causes the spool member 216 to also rotate in the tightening direction (see para. 0052).  Knob member 218 can be axially moveable along the axis 228 between a first or engaged position and a second or disengaged position (see para. 0054).  Goodman et al. are silent as to a winding mechanism that allows automatic rotation of the spool.  However, Whang teaches a similar lacing system with an elastic member 17 (a torsion spring) is used to return a pressing plate 12a to its original position (see para. 0119).  Whang thus demonstates that the use of torsion springs to return components of a lacing system to their original position are well known in the art.  Furthermore, it is well settled that the replacement of a manual operation with an automatic operation is a design consideration within the skill of the art.  In re Venner, 262 F.2d 91, 120 USPQ 192 (CCPA 1955).  Since Goodman et al. teach winding and unwinding of the laces 206 about the spool member 216 manually with know member 218, it would have been In regard to claims 19 and 29, see Figure 2 of Goodman et al.  In regard to claims 20 and 30, Figure 1 shows a plurality of guide members 108 coupled to the article on the proximal side of the reel 104 configured to guide a proximal portion of the laces 206 along the article to the reel 104.  Goodman et al. also teach lace holes 226a-6 in the housing 220 (see Figs. 2-4).  

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).

c)	Applicant must indicate the precise point where each amendment is made. 
d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.

The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.

g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 
h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 
i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 

The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings. 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, Supervisory Reexamination Specialist Gay Ann Spahn can be reached on 571-272-77317731.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								

/Beverly M. Flanagan/
Beverly M. Flanagan
Primary Examiner
CRU – Art Unit 3993




Conf:  /JRJ/ and /GAS/



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,439,477; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.